

Exhibit 10.7


          




--------------------------------------------------------------------------------


PLEDGE AGREEMENT


BY


ROYALE ENERGY, INC.,
formerly known as Royale Energy Holdings, Inc.
AS DEBTOR


IN FAVOR OF


ARENA LIMITED SPV, LLC
AS SECURED PARTY


Effective
February 28, 2018
         

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE I DEFINED TERMS
1
1.1
Terms Defined in the Loan Agreement
1
1.2
Additional Defined Terms
2
     
ARTICLE II PLEDGE
3
   
ARTICLE III OBLIGATIONS SECURED
3
   
ARTICLE IV WARRANTIES AND REPRESENTATIONS BY DEBTORS
3
4.1
Collateral
3
4.2
Prior Financing Statements
3
4.3
Jurisdiction of Formation or Principal Residence of Debtor
3
     
ARTICLE V AGREEMENTS OF DEBTOR
3
5.1
Filings of Financing Statements
3
5.2
Transfer of Collateral
3
5.3
Defense of Claims
4
5.4
Payover
4
5.5
Power of Attorney
4
5.6
Delivery to Secured Party
4
5.7
Financing Statement Filings
4
5.8
Transfer or Pledge of Collateral
5
5.9
Expenses of Secured Party
5
5.10
Payments to Protect Collateral
5
5.11
Further Assurances
5
     
ARTICLE VI EVENTS OF DEFAULT; RIGHTS AND REMEDIES OF SECURED PARTY
5
6.1
Events of Default
5
6.2
Remedies
5
6.3
Subrogation
6
6.4
Waivers
6
6.5
Negation of Liability
7
     
ARTICLE VII MISCELLANEOUS
7
7.1
Assignment
7
7.2
Waiver
7
7.3
Release of Lien
7
7.4
Remedies Cumulative
7
7.5
Parties in Interest
7
7.6
Reasonable Notice
8
7.7
WAIVER OF RIGHTS TO JURY TRIAL
8
7.8
VENUE AND JURISDICTION
8
7.9
GOVERNING LAW
8
7.10
Notices
8
7.11
Invalidity of Certain Provisions
8



i

--------------------------------------------------------------------------------

 
7.12
Counterparts
8
7.13
Controlling Agreement
9
7.14
No Oral Agreements
9


 
 
 


ii

--------------------------------------------------------------------------------

PLEDGE AGREEMENT
This PLEDGE AGREEMENT (the “Agreement”) is executed effective as of February 28,
2018 (the “Effective Date”), by ROYALE ENERGY, INC., a Delaware corporation,
formerly known as Royale Energy Holdings, Inc. (the “Debtor”), the address for
which, for purposes hereof, is 104 West Anapamu, Suite C, Santa Barbara,
California 93101, in favor of ARENA LIMITED SPV, LLC, a Delaware limited
liability company, the address for which, for purposes hereof, is 405 Lexington
Avenue, 59th Floor, New York, NY 10174, in its capacity as administrative agent
(in such capacity, “Secured Party”) for the lenders (individually, a “Lender”
and collectively, the “Lenders”) party to that certain Term Loan Agreement dated
of even date hereof by and among (i) MATRIX OIL CORPORATION, a California
corporation (“MOC”); (ii) MATRIX PIPELINE LP, a California limited partnership
(“MP”); (iii) MATRIX OIL MANAGEMENT CORPORATION, a California corporation
(“MOMC”); (iv) MATRIX LAS CIENEGAS LIMITED PARTNERSHIP, a California limited
partnership (“MLC”); (v) MATRIX INVESTMENTS, L.P., a California limited
partnership (“MI”); (vi) MATRIX PERMIAN INVESTMENTS, LP, a Texas limited
partnership (“MPI”); (vii) MATRIX ROYALTY, LP, a Texas limited partnership
(“MR,” and MOC, MP, MOMC, MLC, MI, MPI and MR, each a “Borrower” and,
collectively, the “Borrowers”), such Lenders and Secured Party (as amended,
supplemented restated or otherwise modified from time to time, the “Loan
Agreement”), a copy of which has been provided to Debtor and Debtor hereby
acknowledges receipt of a copy of the Loan Agreement.
RECITALS
WHEREAS, the execution and delivery of this Agreement by the Debtor is, among
other conditions, a condition precedent under the Consent to Merger and Fourth
Amendment to Term Loan Agreement dated as of the date hereof by and among
Debtor, Borrowers, Royale Energy, Inc., and Secured Party;
WHEREAS, the Debtor owns all of the Pledged Equity (as such term is defined
hereinafter); and
WHEREAS, to secure the Obligations under the Loan Agreement, and to induce
Secured Party and the Lenders to execute the Loan Agreement, the Debtor has
agreed to pledge the Pledged Equity to Secured Party;
NOW, THEREFORE, in consideration of the premises, the mutual promises and
benefits contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Debtor and Secured
Party hereby agree as follows:
ARTICLE I

DEFINED TERMS
1.1          Terms Defined in the Loan Agreement.  Any capitalized term used and
not defined herein shall have the meaning assigned to such term in the Loan
Agreement.

--------------------------------------------------------------------------------



1.2          Additional Defined Terms.  The following terms, as used in this
Agreement, shall have the meanings indicated below, unless the context otherwise
requires:
(a)           “Collateral” shall mean all of the Debtor’s right, title and
interest in and to the Pledged Equity (defined below), including, without
limitation, (i) the Distributions (defined below), (ii) allocation of loss,
gain, deduction, credit or similar items, (iii) property or rights issued in
connection with, or as a result of a conversion of, or substitution or exchange
thereof, (iv) all papers, documents, chattel paper, instruments and general
intangibles relating to or evidencing all or any part of the interests described
in clauses (i) through (iii) above, including, without limitation, certificates,
if any, evidencing the Pledged Equity, (v) all proceeds, income, fees, moneys,
salaries or other distributions made with respect to the Pledged Equity and (vi)
any and all proceeds of or from any of the above.
(b)           “Distributions” shall mean (i) all rights to receive and payments
of proceeds, income, dividends, distributions, returns or repayments of capital
or loans, profits, and other sums, whether payable in cash or otherwise,
attributable to the Pledged Equity, and (ii) all other payments paid or payable
to the Debtor as a result of the Debtor’s ownership of the Pledged Equity.
(c)           “Event of Default” shall have the meaning assigned to such term in
Section 6.1.
(d)           “Pledged Equity” shall mean all of Debtor’s shares or other
ownership interest in and to the following entities:
(i) ROYALE ENERGY FUNDS, INC., a California corporation, formerly known as
Royale Energy, Inc., a California corporation;
(ii) MATRIX OIL MANAGEMENT CORPORATION, a California corporation;
(iii) MATRIX OIL CORPORATION, a California corporation;
(iv) MATRIX LAS CIENEGAS LIMITED PARTNERSHIP, a California limited partnership;
(v) MATRIX INVESTMENTS, L.P., a California limited partnership;
(vi) MATRIX PERMIAN INVESTMENTS, LP, a Texas limited partnership.
Pledge Agreement – Royale Energy, Inc.
-2-

--------------------------------------------------------------------------------



ARTICLE II

PLEDGE
The Debtor has pledged, and by these presents does pledge, unto Secured Party,
and its successors and assigns, and the Debtor hereby grants to Secured Party,
and its successors and assigns, a security interest in and to the Collateral, to
the fullest extent the Collateral may be pledged or assigned pursuant to
applicable law.
ARTICLE III

OBLIGATIONS SECURED
The pledge, security interest and other rights granted pursuant to Article II
are granted to Secured Party to secure the Obligations.
ARTICLE IV

WARRANTIES AND REPRESENTATIONS BY DEBTORS
The Debtor warrants and represents to Secured Party, as follows:
4.1          Collateral.  The Debtor has good title to the Collateral and full
power and authority to assign the Collateral to Secured Party.  No other Person
has any right, title or interest in the Collateral.  Except for restrictions
imposed by applicable state and federal laws, the Debtor is not bound by any
indentures, contracts, agreements or other documents that could affect the
Collateral, directly or indirectly, or which prohibit the execution and delivery
of this Agreement or the performance of its terms.
4.2          Prior Financing Statements.  To the best of the Debtor’s knowledge,
there are no financing statements or security instruments covering the Pledged
Equity and there are no existing liens, adverse claims or options or other
adverse interests with respect to the Pledged Equity except for the security
interests granted herein in favor of Secured Party.
4.3          Jurisdiction of Formation or Principal Residence of Debtor.  The
jurisdiction of formation or principal residence, as applicable, of the Debtor
is the State of California.
ARTICLE V

AGREEMENTS OF DEBTOR
5.1          Filings of Financing Statements.  The Debtor shall not, until the
Obligations have been paid in full, authorize the filing of any financing
statement (or other evidence of any lien) covering the Collateral or any
interest therein, except any financing statement filed or to be filed in respect
of the security interest in favor of Secured Party as provided for in this
Agreement.
5.2          Transfer of Collateral.  All certificates or instruments
representing or evidencing the Pledged Equity shall be delivered to and held by
Secured Party or a person or entity
Pledge Agreement – Royale Energy, Inc.
-3-

--------------------------------------------------------------------------------



designated by Secured Party and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignments in blank, with signatures appropriately guaranteed.  To the extent
such Equity Interests are uncertificated, Secured Party shall have been provided
with evidence that entries have been made in the books of the relevant Borrower
to effect the pledge of the Pledged Equity to Secured Party, as provided in, and
in accordance with, applicable provisions of the UCC, all in form and substance
reasonably satisfactory to Secured Party such that Secured Party shall have
“control” thereof (as defined in the UCC) as of the Effective Date.
5.3          Defense of Claims.  The Debtor shall defend the Collateral against
all claims and demands of all Persons at any time claiming the same or any
interest therein adverse to Secured Party.
5.4          Payover.  Except as otherwise provided in the Loan Agreement, the
Debtor shall deliver any funds attributable to the Collateral directly to the
Lockbox.
5.5          Power of Attorney.  Subject to the further provisions of this
Section 5.5, the Debtor hereby irrevocably appoints Secured Party as the
Debtor’s true and lawful agent and attorney-in-fact, with full power of
substitution, in the name of Secured Party or in the name of the Debtor, for the
sole use and benefit of Secured Party, but at the cost and expense of the
Debtor, to exercise all or any of the following powers and rights with respect
to the Collateral (without any obligation on the part of Secured Party to
exercise any of the following powers and rights): (a) to demand, receive,
collect, sue and give acquittance for, settle, compromise, compound, prosecute
or defend any action or proceeding with respect to the Collateral; (b) to
endorse, collect, deposit and receipt for any checks, drafts or other means of
payment thereof received from any source that constitutes all or part of the
Collateral; (c) to receive, collect, and demand payment of all the sums due and
payable to the Debtor with respect to the Pledged Equity; (d) to make payments
thereon directly to Secured Party; and (e) to exercise, enforce, enjoy, carry
out, receive and/or perform any and all rights, powers, duties, benefits and
remedies of the Debtor with respect to and arising under the Collateral;
provided, however, the exercise by Secured Party of or failure of Secured Party
to exercise any such authority shall in no manner affect the liability of Debtor
hereunder or the liability of the Borrowers under the Loan Agreement, and
Secured Party shall be under no obligation or duty to exercise any of the powers
hereby conferred upon it and shall be without liability for any act or failure
to act in connection with the collection of, or the preservation of any rights
under the Collateral.  The agency and authority hereby granted and created
constitute an agency coupled with an interest and are irrevocable while this
Agreement remains in force and effect.  Secured Party shall not be bound to take
any steps necessary to preserve rights in any of the Collateral against other
Persons.
5.6          Delivery to Secured Party.  Except as otherwise provided in the
Loan Agreement, if any Collateral is received by the Debtor, the Debtor shall
deliver, or cause to be delivered, to Secured Party such Collateral on the day
received or promptly thereafter, with any checks being endorsed by the Debtor in
favor of Secured Party.  The Debtor shall not commingle any such Collateral with
any other funds, proceeds or monies of the Debtor.
5.7          Financing Statement Filings.  The Debtor authorizes Secured Party
to file, with all appropriate jurisdictions, such financing statements
describing the Collateral as Secured Party
Pledge Agreement – Royale Energy, Inc.
-4-

--------------------------------------------------------------------------------



deems reasonably necessary, without the need for further authorization from the
Debtor.  The Debtor shall pay the cost of filing such financing statements.
5.8          Transfer or Pledge of Collateral.  The Debtor shall not sell,
assign, transfer, encumber, pledge, hypothecate or otherwise dispose of any
interest in the Collateral, except as permitted hereunder or under the other
Loan Documents.
5.9          Expenses of Secured Party.  The Debtor shall pay to Secured Party
all expenses, including, without limitation, reasonable attorneys’ fees and
legal expenses, incurred or paid by Secured Party in exercising or protecting
its interests, rights and remedies under this Agreement.
5.10          Payments to Protect Collateral.  Except as otherwise provided in
the Loan Agreement, the Debtor shall pay, prior to delinquency or any applicable
period of grace granted by the relevant Governmental Authority all taxes,
charges and other assessments, if any, against the Collateral.  Upon the
Debtor’s failure to make such payments, Secured Party shall have the right, but
not the obligation, to pay the same.  Any such payment made by Secured Party
shall be payable by the Debtor to Secured Party upon demand, with interest from
the date advanced by Secured Party at a rate equal to the Default Rate.
5.11          Further Assurances.  The Debtor shall make, procure, execute and
deliver all acts, things, writings and assurances as Secured Party may at any
time reasonably request, to protect, assure or enforce its interests, rights and
remedies pursuant to this Agreement.
ARTICLE VI

EVENTS OF DEFAULT; RIGHTS AND REMEDIES OF SECURED PARTY
6.1          Events of Default.  The occurrence of an Event of Default under the
Loan Agreement shall constitute an “Event of Default” under this Agreement.
6.2          Remedies.  Upon the occurrence and continuance of an Event of
Default:
(a)           Secured Party shall have the rights and remedies provided in the
UCC in force in the State of New York or other applicable jurisdiction;
(b)           Secured Party shall have the rights and remedies provided in the
Loan Agreement, any other Loan Document and any security instruments or
financing statements executed in connection therewith;
(c)           in addition to, or in conjunction with, the rights and remedies
provided pursuant to clauses (a)-(b) of this Section 6.2, Secured Party may in
accordance with applicable law:
(i) in its discretion, sell, assign, transfer and deliver the whole of the
Collateral or any part thereof, or any additions thereto, or substitutes
therefor, as a whole or in parcels, in such order as Secured Party may elect, at
public or private sale, through brokers or otherwise,
Pledge Agreement – Royale Energy, Inc.
-5-

--------------------------------------------------------------------------------



with such commercially reasonable notice or advertisement as may be required by
the UCC;
(ii) bid and become purchaser at any public sale of the Collateral or any part
thereof;
(iii) apply the net proceeds of disposition of all or any part of the Collateral
available for application on the Obligations in the manner set for in the Loan
Agreement, and the Debtor shall remain liable for any deficiency, but only if
the Debtor is a Borrower;
(iv) demand, collect and receive all or any part of the Collateral thereafter
due and payable to the Debtor;
(v) transfer to itself or to its nominee all or any part of the Collateral, and
receive the monies, interest, income or benefits attributable or accruing to the
Collateral, and hold the same as security for the Obligations, whether or not
then due;
(d)           Secured Party shall be entitled to immediate possession of all
books and records evidencing any Collateral and it or its representatives shall
have the authority to enter upon any premises upon which any of the same, or any
Collateral, may be situated and remove the same therefrom without liability; and
(e)           The Debtor specifically understands and agrees that any sale by
Secured Party of all or part of the Collateral pursuant to the terms of this
Agreement may be effected by Secured Party at times and in manners which could
result in the proceeds of such sale being significantly and materially less than
might have been received if such sale had occurred at different times or in
different manners, and Debtor hereby releases Secured Party and its officers and
representatives from and against any and all obligations and liabilities arising
out of or related to the timing or manner of any such sale, except as may be
caused through fraud, willful misconduct or gross negligence of Secured Party or
any of its officers or representatives.
6.3          Subrogation.  Notwithstanding a foreclosure sale, transfer,
assignment or other disposition of any of the Collateral hereunder or exercise
of any other remedy by Secured Party in connection with an Event of Default, the
Debtor shall not be subrogated to any rights of Secured Party against the
Collateral or any other security for the Obligations, nor shall the Debtor be
deemed to be the owner of any interest in any of the Obligations, nor shall the
Debtor exercise any rights or remedies with respect to the Collateral or any
other security for the Obligations until the Obligations have been paid in full.
6.4          Waivers.  The Debtor waives demand, notice, protest, notice of
intent to acceleration, acceleration, and all demands and notices of any action
taken by Secured Party under this Agreement except as is specifically elsewhere
provided herein and except as to notices which are required, and which may not
be waived, under the UCC.
Pledge Agreement – Royale Energy, Inc.
-6-

--------------------------------------------------------------------------------



6.5          Negation of Liability.  Secured Party shall not be responsible in
any way for any depreciation or diminution in the value or price of the
Collateral, nor shall Secured Party have any duty or responsibility whatsoever
to enforce collection of the Collateral by legal proceedings or otherwise, the
sole duty of Secured Party being to receive collections, remittances and
payments on the Collateral if and when tendered to Secured Party, and at Secured
Party’s option to apply the amount or amounts so received, after deduction of
any collection costs incurred, as payment upon the Obligations in the order and
manner prescribed in Section 6.2.
ARTICLE VII

MISCELLANEOUS
7.1          Assignment.  The rights of Secured Party hereunder may be assigned
at any time and from time to time, whether in whole or in part, and in such case
the assignee shall be entitled to all of the rights, privileges and remedies
granted in this Agreement.
7.2          Waiver.  No delay of Secured Party in exercising any power or right
shall operate as a waiver thereof; nor shall any single or partial exercise of
any power or right preclude other or further exercise thereof or the exercise of
any other power or right.  No waiver by Secured Party of any right hereunder or
of any default by the Debtor shall be binding upon Secured Party unless in
writing, and no failure by Secured Party to exercise any power or right
hereunder or waiver of any default by the Debtor shall operate as a waiver of
any other or further exercise of such right or power or of any further default. 
The exercise or beginning of the exercise by Secured Party of any one or more of
such rights, powers or remedies shall not preclude the simultaneous or later
exercise by Secured Party of any or all other such rights, powers or remedies. 
No indulgence by Secured Party, or waiver of compliance with any provision
hereof, shall be construed as a waiver of the right of Secured Party to
subsequently require strict performance hereof by the Debtor.
7.3          Release of Lien.  After payment in full of the Obligations, within
a reasonable time after the Debtor’s request and at the Debtor’s expense,
Secured Party shall (a) execute and deliver release or termination instruments
and (b) return to the Debtor all certificates and other instruments evidencing
the Collateral in the possession or control of Secured Party, and take other
reasonable action that the Debtor reasonably requests in order to release
Secured Party’s security interest in the Collateral.
7.4          Remedies Cumulative.  Each right, power and remedy of Secured Party
as provided for herein, at law or in equity or by statute or otherwise, shall be
cumulative and in addition to every other such right, power or remedy, and the
exercise of any one or more of the remedies provided for herein shall not be
construed as a waiver of any of the other remedies of Secured Party.
7.5          Parties in Interest.  The terms “Secured Party” and “Debtor” as
used in this instrument include the respective heirs, executors, administrators,
successors, representatives, trustees and permitted assigns of such parties.
Pledge Agreement – Royale Energy, Inc.
-7-

--------------------------------------------------------------------------------



7.6          Reasonable Notice.  Notice mailed to the Debtor’s address or to
Debtor’s most recent changed address on file with Secured Party, at least ten
(10) days prior to the related action, or if the UCC specifies a longer period,
such longer period prior to the related action, shall be deemed reasonable.
7.7          Waiver Of Rights To Jury Trial.  The parties hereby knowingly,
voluntarily, intentionally, irrevocably, and unconditionally waive all rights to
trial by jury in any action, suit, proceeding, counterclaim, or other litigation
based on, or arising out of, under or in connection with this Agreement or any
document executed in connection with this Agreement, or any course of conduct,
course of dealing, statements (whether verbal or written) or actions of any
party with respect hereto.
7.8          Venue and Jurisdiction.  The parties agree that New York, New York
County, New York is proper venue for any action or proceeding brought by either
party under, in connection with, or relating to this Agreement, whether in
contract, tort or otherwise.  Any action or proceeding must be brought in state
or federal court in such county to the extent not prohibited by applicable law. 
To the extent permitted by applicable law, each party hereto irrevocably (a)
submits to the exclusive jurisdiction of such courts and (b) waives all
objection and defenses he may now or hereafter have as to the venue of any such
action or proceeding brought in any such court or that any such court is an
inconvenient forum.
7.9          Governing Law.  This Agreement and any issues related to it
(including, without limitation, the validity, enforceability, interpretation,
and construction of this Agreement and any issues related to it) shall be
governed by the laws of the state of New York (without regard to conflict of law
rules) and the laws of the United States applicable to transactions in New York.
7.10          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing and delivered in the manner
set forth in the Loan Agreement.  For purposes hereof, the address for notice to
the Debtor shall be as set forth in the preamble hereof and the address for
notice to Secured Party shall be as set forth in the Loan Agreement.  The Debtor
and Secured Party shall have the right to change its address by designating a
new address in a written notice to the other as herein required.
7.11          Invalidity of Certain Provisions.  In the event any one or more of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.
7.12          Counterparts.  This Agreement may be executed by the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.  In
this regard, each of the parties hereto acknowledges that a counterpart of this
Agreement containing a set of counterpart execution pages reflecting the
execution of each party hereto shall be sufficient to reflect the execution of
this Agreement by each party hereto and shall constitute one instrument.
Pledge Agreement – Royale Energy, Inc.
-8-

--------------------------------------------------------------------------------



7.13          Controlling Agreement.  In the event of a conflict between any
provision of this Agreement and a provision of the Loan Agreement, the provision
of the Loan Agreement shall control; provided, however, the inclusion in this
Agreement of a provision with respect to which there is no corresponding
provision in the Loan Agreement shall not constitute a conflict with any
provision of this Agreement.
7.14          No Oral Agreements.  This Agreement and the documents executed
concurrently herewith represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.
(Signatures appear on following pages)
 
 
Pledge Agreement – Royale Energy, Inc.
-9-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor and Secured Party have executed this Agreement as of
the date first above written.
DEBTOR:


ROYALE ENERGY, INC.,
a Delaware corporation,
formerly known as Royale Energy Holdings, Inc.


By:  /s/ Jonathan Gregory
Name:  Jonathan Gregory
Title: Chief Executive Officer






(Signatures continue on following page)
 
 
 
Signature Page to Pledge Agreement – Royale Energy, Inc.19892023v.5

 

--------------------------------------------------------------------------------

SECURED PARTY:


ARENA LIMITED SPV, LLC




By:                                                                           
Name:                                                                               
Title:                                                                        
         






Signature Page to Pledge Agreement – Royale Energy, Inc.
 